Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 5, 7, 10, 11, 14, 15, and 17 have been amended. Claims 3, 6, 8, 9, 13, 16, 18, and 19 have been canceled. Claims 1, 2, 4, 5, 7, 10-12, 14, 15, 17, and 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/06/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 05/09/2022, with respect to the claim objection(s) have been fully considered and are persuasive. The claim objection(s) has been withdrawn. 
Applicant's arguments filed 05/09/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the features of claim 1 integrate the judicial exception into a practical application since claim 1 provides for a communication link with the third-party computing system that manages the fleet of third-party AVs to determine whether a particular third-party AV is capable of servicing the transport request. Applicant argues that the added step may support convergences towards safer, more efficient, and most cost-effective solutions of the current challenges in AV technology. Examiner disagrees. The determination of whether an AV is capable of servicing the transport request corresponds to mental processes (i.e. observation, evaluation, judgment, and opinion). Further the communication link (i.e. communication interface communicating with a third-party computing system) is an additional element that amounts to merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The Supreme Court has identified that limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract ides does not integrate a judicial exception into a practical application (MPEP 2106.04(d)). Further, the argument that “that the added step may support convergences towards safer, more efficient, and most cost-effective solutions of the current challenges in AV technology” does not represent an improvement in technology, but rather an improvement in the judicial exception itself (i.e. commercial interactions, or managing interactions between people). It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, providing for a more efficient or cost-effective solutions at best represents an improvement in commercial interactions or the business process, and possibly user convenience. These “improvements” however, are not representative of an improvement in computers or technology. 
Applicant's arguments filed 05/09/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that Wang nor Hardee discloses nor suggests the amended limitations of determine a capability of the at least one third-party AV in servicing the respective transport request “by transmitting, via the communication interface, a capability query to the third-party computing system that manages the at least one third-party AV; receive, via the communication interface, a capability response from the third-party computing system, the capability response indicating that a selected third-party AV of the at least one third-party AV is capable of servicing the respective transport request; and based at least in part on the capability response from the third-party computing system, transmit, via the communication interface, a service invitation to the third-party computing Atty. Docket No.: UP-7282 App. No: 16/389,794system, the service invitation indicating that the selected third-party AV has been matched to service the respective transport request.” Examiner disagrees.
determine a capability of the at least one third-party AV in servicing the respective transport request by transmitting, via the communication interface, a capability query to the third-party computing system that manages the at least one third-party AV; (Hardee ¶0031 disclosing a determination can be made that the AV is available (capability) for the requested rideshare; the data management engine can transmit data obtained from different sources including the third-party ridesharing service and scheduling engine, the scheduling engine can analyzed the data to determine that the AV is available for the requested rideshare; see also ¶0032)
receive, via the communication interface, a capability response from the third-party computing system, the capability response indicating that a selected third-party AV of the at least one third-party AV is capable of servicing the respective transport request; (Hardee ¶0035 disclosing if the AV is available, the scheduling engine generates ridesharing data for the requested rideshare and transmit the ridesharing data to the AV and the third-party ridesharing service; the requestor may also be notified by the third-party ridesharing service that the AV is available; the transmission can occur using computing systems associated with the computing system (i.e. third-party ridesharing server, etc.)
and based at least in part on the capability response from the third-party computing system, transmit, via the communication interface, a service invitation to the third-party computing Atty. Docket No.: UP-7282 App. No: 16/389,794system, the service invitation indicating that the selected third-party AV has been matched to service the respective transport request. (Hardee ¶0035 disclosing if the AV is available, the scheduling engine transmits the ridesharing data to the AV and the third-party ridesharing service; the requestor may also be notified by the third-party ridesharing service that the AV is available; the ridesharing data takes into account rideshare requestor/user preferences, etc. and owner of the AVs needs (¶0032) (matching))

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 7, 10-12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 2, 4, 5, 7, and 10 recite a system (i.e. machine) and claims 11, 12, 14, 15, and 17 recite a non-transitory computer readable medium (i.e. article of manufacture), and claim 20 recites a computer-implemented method (i.e. process). Therefore claims 1, 2, 4, 5, 7, 10-12, 14, 15, 17, and 20 fall within one of the four statutory categories of invention. 
Independent claims 1, 11, and 20 recite the limitations of coordinating an on-demand transport service utilized by the third-party AVs and human-driven vehicles operated by the transport providers; receiving transport requests from the requesting users located throughout the transport service region, each respective transport request from each requesting user indicating a pick-up location and a destination; determining a plurality of candidate transport providers to service the respective transport request, the plurality of candidate transport providers comprising at least one third-party AV; determining a capability of the at least one third-party AV in servicing the respective transport request by transmitting a capability query to; receiving a capability response, the capability response indicating that a selected third-party AV of the at least one third-party AV is capable of servicing the respective transport request; and based at least in part on the capability response, transmitting a service invitation, the service invitation indicating that the selected third-party AV has been matched to service the respective transport request. The limitations are directed to managing and coordinating a vehicle ride-sharing platform, and correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. determining transport providers to service the request and determining the transport provider’s capability of service the requests. The claims further correspond to certain methods of organizing human activity (i.e. interactions between people, commercial interactions), e.g. receiving transport requests from the requesting users located throughout the transport service region. Therefore, the claims recite an abstract idea. 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a communication interface communicating with computing devices and a third-party computing system, processors, one or more memory resources storing instructions, and that the on-demand transport service is utilized by third-party AVs, and human-driven vehicles. The limitation that the on-demand transport service is utilized by third-party AVs, and human-driven vehicles amounts to linking the judicial exception to a particular field use. The remaining additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, and linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2, 4, 5, 7, 10, 12, 14, 15, and 17 recite additional limitations and elements that are further directed to the abstract idea. Therefore, claims 2, 4, 5, 7, 10, 12, 14, 15, and 17 are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7, 10-12, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardee (2018/0293687) in view of Goldman-Shenhar (2019/0318443) further in view of Wang (2017/0220966).

Claim 1: Hardee discloses: A network computing system comprising: 
a communication interface communicating with (i) computing devices of requesting users and transport providers throughout a transport service region, and (ii) a third-party computing system that manages a fleet of third-party autonomous vehicles (AVs) operating through the transport service region; (Hardee ¶0017 disclosing a communications adapter coupled to the system bus and an I/O adapted which can be a small computer system interface that communicates with storage device; also a display (interface) connected to the bus system; ¶0020 disclosing the computing system including one or more user devices, a rideshare management server, an a third-party ridesharing service; the third-party ridesharing service, rideshare management server, and one or more user devices communicate with functionality provided in a cloud computing environment; ¶0015 and ¶0025 disclosing that the autonomous vehicle may be associated with a group of autonomous vehicles available for ridesharing (fleet); ¶0020 also disclosing one or more autonomous vehicles; ¶0015 disclosing a group of autonomous vehicles available for ridesharing being organized in part on geographic location; ¶0027 disclosing the rideshare request includes a location for pickup and  destination received through the rideshare management server;)
one or more processors; (Hardee ¶0019 disclosing the system including processors; ¶0005 disclosing the system including a processor; ¶0063 disclosing a processor)
and one or more memory resources storing instructions that, when executed by the one or more processors, cause the network computing system to: (Hardee ¶0059 disclosing a computer-readable storage medium that can retain and store instructions for use by an instruction execution device; ¶0060 disclosing the computer readable instructions downloaded to processing devices or to external storage device via a network (see also ¶0061); ¶0024 disclosing computer-readable instructions executed by the processor(s) to cause operations to be performed)
receive, via the communication interface, transport requests from the requesting users located throughout the transport service region, each respective transport request from each requesting user indicating a pick-up location and a destination; (Hardee ¶0015 disclosing a group of autonomous vehicles available for ridesharing being organized in part on geographic location; ¶0027 disclosing the rideshare request includes a location for pickup and  destination received through the rideshare management server; ¶0026 disclosing rideshare information including the location of the requestor and destination) 
determine a capability of the at least one third-party AV in servicing the respective transport request by transmitting, via the communication interface, a capability query to the third-party computing system that manages the at least one third-party AV; (Hardee ¶0031 disclosing a determination can be made that the AV is available (capable) for the requested rideshare; the data management engine can transmit data obtained from different sources including the third-party ridesharing service and scheduling engine, the scheduling engine can analyzed the data to determine that the AV is available for the requested rideshare; see also ¶0032)
receive, via the communication interface, a capability response from the third-party computing system, the capability response indicating that a selected third-party AV of the at least one third-party AV is capable of servicing the respective transport request; (Hardee ¶0035 disclosing if the AV is available, the scheduling engine generates ridesharing data for the requested rideshare and transmit the ridesharing data to the AV and the third-party ridesharing service; the requestor may also be notified by the third-party ridesharing service that the AV is available; the transmission can occur using computing systems associated with the computing system (i.e. third-party ridesharing server, etc.)
and based at least in part on the capability response from the third-party computing system, transmit, via the communication interface, a service invitation to the third-party computing Atty. Docket No.: UP-7282 App. No: 16/389,794system, the service invitation indicating that the selected third-party AV has been matched to service the respective transport request. (Hardee ¶0035 disclosing if the AV is available, the scheduling engine transmits the ridesharing data to the AV and the third-party ridesharing service; the requestor may also be notified by the third-party ridesharing service that the AV is available; the ridesharing data takes into account rideshare requestor/user preferences, etc. and owner of the AVs needs (¶0032) (matching))

Hardee in view of Goldman-Shenhar discloses:
coordinate an on-demand transport service utilized by the third-party AVs and human-driven vehicles operated by the transport providers; 
Hardee discloses on-demand transport service(s) utilized by third-party AVs (Hardee ¶0002 discloses that ridesharing may be on-demand; ¶0020 disclosing the computing system including one or more user devices, a rideshare management server, an a third-party ridesharing service). Hardee does not explicitly disclose that the transport services utilizes both AVs and human-driven vehicles operated by the transport providers. Goldman-Shenhar discloses this limitation: (Goldman-Shenhar ¶0027 disclosing the transporting vehicle nay be autonomous or a non-autonomous vehicle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hardee to include that the transport services utilizes both AVs and human-driven vehicles operated by the transport providers as taught by Goldman-Shenhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hardee in view of Goldman-Shenhar further in view of Wang discloses:
determine a plurality of candidate transport providers to service the respective transport request, the plurality of candidate transport providers comprising at least one third-party AV managed by the third-party computing system; 
Hardee discloses third-party autonomous vehicle to service a transport request, but does not explicitly disclose determining a plurality of candidate transport providers to service the respective transport request, the plurality of candidate transport providers comprising at least one third-party [transport provider] managed by the third-party computing system. Wang discloses this limitation: (Wang ¶0097 and ¶0321 disclosing determining service providers to service the request; ¶0321 further discloses that the system may identify another matching service provider (third-party) if no matching service providers on the customer’s list is available to service the request based on the filter conditions (which are the qualifications, restrictions, preferences (¶0066)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardee in view of Goldman-Shenhar to include determining a plurality of candidate transport providers to service the respective transport request, the plurality of candidate transport providers comprising at least one third-party [transport provider] managed by the third-party computing system as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hardee in view of Goldman-Shenhar in order to provide on-demand customized services between customers and service providers based on their preferences ad limitations (see ¶0002 of Wang).

Claims 11 and 20 are directed to a non-transitory computer readable medium, and a computer implemented method, respectively. Claims 11 and 20 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a system. Claims 11 and 20 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 11 recites:
(Claim 11) A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: (Hardee ¶0004 disclosing a computer program product comprising a non-transitory storage medium readable by a processing circuit that stores instructions for execution by the processing circuit; ¶0005 disclosing a processor)

Claim 2: The network computing system of claim 1, 
wherein the executed instructions cause the network computing system to determine the plurality of candidate transport providers based on at least one of distance to the pick-up location or an estimated time of arrival to the pick-up location. 
Hardee discloses determining if the AV is capable of servicing the request based on various parameters, but does not explicitly disclose determining the plurality of candidate transport providers based on at least one of distance to the pick-up location or an estimated time of arrival to the pick-up location. Wang discloses this limitation: (Wang ¶0068, ¶0142, ¶0145 disclosing the customer may search or prefer transport providers within a certain distance from the pickup location or who can arrive at the pickup location within a certain amount of time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardee in view of Goldman-Shenhar to include determining the plurality of candidate transport providers based on at least one of distance to the pick-up location or an estimated time of arrival to the pick-up location as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hardee in view of Goldman-Shenhar in order to provide on-demand customized services between customers and service providers based on their preferences ad limitations (see ¶0002 of Wang).

Claim 12 is directed to a non-transitory computer readable medium. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 5: The network computing system of claim 1, wherein the capability response indicates a proposed route for servicing the respective transport request. (Hardee ¶0035 disclosing if the autonomous vehicle is available, the scheduling engine can generate ridesharing data for the requested rideshare; the scheduling engine can transmit the ridesharing data to the autonomous vehicle for routing to the pick-up destination identified by the ridesharing request)

Claim 15 is directed to a non-transitory computer readable medium. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 7: The network computing system of claim 1, wherein the executed instructions further cause the network computing system to: 
receive, from the third-party computing system that manage the third-party AVs, third-party information indicating general capabilities of the third-party AVs; (Hardee ¶0015 disclosing the rideshare management server determining which of the vehicles is available (capability) for rideshare (also ¶0032 also disclosing determining whether the autonomous vehicle is available))
wherein the executed instructions cause the network computing system to further determine the capability of the at least one third-party AV based at least in part on the third-party information corresponding to the at least one third-party AV. (Hardee ¶0015 disclosing the determination of availability may be further based on if maintenance of the vehicle will be required during use, most efficient vehicle for the route based on energy use and proximate location of the ride needed, other capabilities of the vehicle, i.e. cargo space child seating availability, etc.; current location of the vehicle)

Claim 17 is directed to a non-transitory computer readable medium. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Claim 10: The network computing system of claim 19, wherein the executed instructions further cause the network computing system to: 
based on the capability each third-party AV of the one or more third-party AVs, filter the plurality of candidate transport providers to generate a filtered set of transport providers; and rank the filtered set of transport providers based on a set of value parameters; wherein the executed instructions cause the network computing system to select the third-party AV from the ranked and filtered set of transport providers.
Hardee discloses determining the capability of the one or more third-party AVs (Hardee ¶0015 disclosing the rideshare management server determining which of the vehicles is available (capability) for rideshare (also ¶0032 also disclosing determining whether the autonomous vehicle is available); ¶0015 disclosing the determination of availability may be further based on if maintenance of the vehicle will be required during use, most efficient vehicle for the route based on energy use and proximate location of the ride needed, other capabilities of the vehicle, i.e. cargo space child seating availability, etc.; current location of the vehicle), and selecting a third-party AV (¶0035). Hardee does not explicitly disclose filtering the plurality of candidate transport providers to generate a filtered set of transport providers; and rank the filtered set of transport providers based on a set of value parameters; wherein the executed instructions cause the network computing system to select the [third party transport provider] from the ranked and filtered set of transport providers. Wang, while not disclosing the use of autonomous vehicles, discloses the above limitations: Wang discloses coordinating on-demand transport requests utilized by internal and third-party vehicles, as well as human driven vehicles (Wang ¶0097 and ¶0321 disclosing determining service providers on the favorites list to service the request (internal); ¶0321 further discloses that the system may identify another matching service provider (third-party) if no matching service providers on the customer’s list is available to service the request based on the filter conditions (which are the qualifications, restrictions, preferences (¶0066); Wang ¶0183 disclosing the customers setting their preference for the on-demand service and having the option to choose (select) a service provider from their favorites list (ranked higher or given priority) or the regular providers, the feedback may be based on how well the provider meets the customer’s preferences (¶0450); ¶0321). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardee in view of Goldman-Shenhar to include filtering the plurality of candidate transport providers to generate a filtered set of transport providers; and ranking the filtered set of transport providers based on a set of value parameters; wherein the executed instructions cause the network computing system to select the third-party transport provider from the ranked and filtered set of transport providers as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hardee in view of Goldman-Shenhar in order to provide on-demand customized services between customers and service providers based on their preferences ad limitations (see ¶0002 of Wang).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardee (2018/0293687) in view of Goldman-Shenhar (2019/0318443) further in view of Wang (2017/0220966) further in view of Hill (2009/0216600).

Claim 4: The network computing system of claim 1,
 Hardee discloses a capability response, but does not explicitly disclose that the capability response indicates an estimated time of completion for servicing the respective transport request. Hill discloses this limitation:
where the capability response indicates an estimated time of completion for servicing the respective transport request. (Hill ¶0074 disclosing the driver accepting the request (meaning the driver is capable of servicing the request according to preferences), see also Fig. 3; ¶0077 disclosing the confirmation message is transmitted to the driver and passenger and includes the agreed upon transaction including the delivery time (estimated time of completion to service the request))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardee in view of Goldman-Shenhar further in view of Wang to include that the capability response indicates a proposed route for servicing the respective transport request as taught by Hill. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hardee in view of Goldman-Shenhar further in view of Wang in order to provide a system to securely connect transport service requester with providers capable of providing the requested transport service including the pickup or delivery time (see ¶0010 of Hill).

Claim 14 is directed to a non-transitory computer readable medium. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628